DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 requires the adding getting material inside the chamber using the hole before the hole is made. This limitation is contradictory because a hole must exist before the hole can be used for adding material through it. Moreover, there is no explanation in the Specification of how such an operation is performed.
Claim 6 depends from claim 5.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “it furthermore allows the getter material…” It is unclear what is being referred to be “it.”
Claim 4 recites the limitation "the value of the vacuum”.  There is insufficient antecedent basis for this limitation in the claim as no value of the vacuum had previously been claimed.
Claim 4 recites the limitation “a vacuum threshold,” which has already been recited in claim 1.
Claim 5 recites the limitation "the step”.  There is insufficient antecedent basis for this limitation in the claim as it is unclear which step is being referred to.
Claim 6 recites “new getter material” in line 3, which had already been recited in claim 5.
Claim 6 recites “attaching at least one part or capsule” and “new getter material” in lines 5 and 7, but it is unclear whether these refer to “a part or capsule” recited in line 3 or “new getter material” in lines 3-4.
 Claim 11 recites “an insert gas.” It is unclear whether this is the same “inert gas” recited in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cancho Vera (ES 2725975 A1, publication date: 1 October 2019), in view of Kuckelkorn (US 10,571,154, publication date: 25 February 2020). 
As to claim 1, Cancho Vera teaches: a method for repairing or improving absorber tubes with loss of thermal insulation of or for solar thermal installations ([0001]: “Procedure and device to repair or improve pipes”), wherein the absorber tubes are of the type comprising: an inner tube through which a heat transfer fluid circulates (inner tube 2, see [0012]); an outer tube coaxial with the inner tube (outer tube 4, see [0012]), a chamber (chamber 5), said chamber defined between the inner tube and the outer tube and initially under vacuum conditions (see [0012]); and a metallic support (metallic support 6), at at least one end, which supports the outer tube and is in contact with the chamber (see [0025]); comprising at least the steps: a) making a hole in the metallic support (hole 8 is made in the support 6, see [0073] and Fig 2.), said hole being of a diameter such that it allows a vacuum level capable of removing hydrogen from the chamber in a time of less than 20 minutes by sweeps with an inert gas to be established (the claim is directed to a method, but this limitation is directed to the functional use of a structural limitation. Since the hole 8 of Cancho Vera appears to be the same as the inventive hole, there is the presumption the hole in the prior art is capable of performing the same function as the inventive hole.), b) putting a vacuum pump (vacuum pump 7) in fluid communication with the chamber of the absorber tube through the hole (see [0073]), c) actuating the vacuum pump to generate a vacuum in the chamber until reaching a predetermined vacuum threshold ([0050] teaches, “By means of a vacuum pump connected to the intermediate tube or the access tube, it is possible to expand vacuum in the chamber.”), e) interrupting fluid communication between the chamber and the vacuum pump, without losing the vacuum of said chamber ([0073]: “As a next step, the fluid communication between the chamber (5) and the vacuum pump (7) is interrupted, in order to remove the vacuum pump (7) without losing the vacuum in the chamber (5).”).
Cancho Vera does not teach the chamber comprises a getter material to absorb hydrogen. Nor does Cancho Vera teach step d).
However, in the field of repairing or improving absorber tubes in solar thermal installations, it was known at the time the invention was effectively filed to include a getter material in the chamber, as well as perform a sweep of the chamber as claimed. 
See Kuckelkorn which teaches a similar solar thermal installation tube. Kuckelkorn Col 4 lines 9-11 teaches a chamber includes a getter material: “As is known from the prior art, hydrogen can be found both in the annular space itself as well as bound by sorption by a getter arranged in the annular space.”
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided a getter in the chamber in order to more effectively bind Hydrogen, as described by Kuckelkorn Col 2 lines 21+.
Kuckelkorn further teaches: d) performing sweeps by introducing an inert gas into the chamber, thus removing hydrogen (step 3a as shown in Fig 2 teaches filling the chamber with protective gas), allowing the accumulation of said hydrogen inside said chamber to be reduced or removed, wherein after each sweep, the vacuum pump is actuated again to generate a vacuum in the chamber, and as a result at least part of the hydrogen absorption capacity of the getter material is recovered (See Col 5 lines 30-34: “In the cyclical evacuation and filling of the annular space, the protective gas acts as a flushing gas and the last residues of hydrogen that remain are also flushed out of the annular space due to the ongoing gas movement.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have performed the cyclical opening and filling steps of Kuckelkorn. Such a person would have been motivated to do so, with a reasonable expectation of success, in order to achieve the benefits of Kuckelkorn, which is the flushing of hydrogen in the getter, which improves the solar collection efficiency. 
As to claim 2, Cancho Vera in view of Kuckelkorn teaches the method according to claim 1, comprising a heating step after starting to generate the vacuum, wherein the chamber is heated, and accordingly, the getter material of said chamber is heated, such that the vacuum is strengthened and it furthermore allows the getter material to give off accumulated hydrogen (Kuckelkorn Col 5 lines 65-67: “By an induced temperature increase of the hydrogen storage system, hydrogen is released from the getter and the hydrogen partial pressure increases in the annular space.”).
As to claim 3, Cancho Vera in view of Kuckelkorn teaches the method according to claim 2, wherein the heating step comprises covering the absorber tubes with an insulating blanket without blocking the flow of the heat transfer fluid (heating device 60 with insulation 63 of Kuckelkorn is blanket insofar as the device overlies the tube to provide radiant heating. See Kuckelkorn Col 6 line 25. The flow of heat transfer fluid is not impeded by Kuckelkorn’s heating device 60. ).
Kuckelkorn doesn’t specify the heating device is specifically fire-resistant, however, such a limitation appears to be common sense, considering the device is intended to become hot, and would provide no use if it were to self-immolate. 
Under a different interpretation, the term “blanket” implies some degree of flexibility of the heating device, which is not taught by Kuckelkorn. Rather, Kuckelkorn is silent with respect to whether the heating device is flexible or rigid. In this case, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided the heating device 60 of Kuckelkorn with some degree of flexibility in order to more easily conform to the shape of the solar thermal tubes to decrease heat loss from heater to tube.
As to claim 4, Cancho Vera in view of Kuckelkorn teaches the method according to claim 1, further comprising: measuring the value of the vacuum and the amount of inert gas (Cancho Vera teaches measuring the current vacuum in the tube, see [0040]); and an effectiveness estimating step which comprises reaching a vacuum threshold and a predetermined threshold for the amount of inert gas (Cancho Vera teaches a high vacuum is desired, see [0031]. Kuckelkorn teaches system is brought to a desired pressure, see Col 10 lines 49+); and once the predetermined thresholds of the effectiveness estimating step have been reached, interrupting the fluid communication between the chamber and the vacuum pump, without losing the vacuum (Cancho Vera teaches a method of interrupting the fluid communication between the chamber and the vacuum pump without loving vacuum by a crimping step. See [0091].).
As to claim 7, Cancho Vera in view of Kuckelkorn teaches the method according to claim 1, wherein the step of putting the vacuum pump in communication with the chamber comprises a step of welding an access tube (access tube 9) to the support (See [0087]: “For example, the access tube (9) can be welded to the bracket (6).”), wherein at least part of the access tube, which comprises a free end, projects from the support (as illustrated in Fig 2), and then putting the vacuum pump in fluid communication with the free end of the access tube (See Claim 3 which teaches, “fluidly communicating the vacuum pump (7) with the free end of the access tube (9).”).
As to claim 8, Cancho Vera in view of Kuckelkorn teaches the method according to claim 7, wherein the access tube incorporates, at an end opposite the free end, a boring tool, such that the assembly of the access tube comprises first making the hole with the boring tool ([0083]: “the access tube (9) can incorporate, at an opposite end to the free end, a perforation tool (not shown), in such a way that the assembly of the access tube (9 ) implies the generation of the hole (8).”) and then welding the access tube in the hole (the tube is welded only after the tube is located in a perforation).
As to claim 10, Cancho Vera in view of Kuckelkorn teaches the method according to claim 7, wherein the step of interrupting the fluid communication between the chamber and the vacuum pump comprises a step selected from: crimping the access tube; and using a valve intercalated between the vacuum pump and the chamber (Cancho Vera teaches crimping, see [0091].).

As to claim 11, Cancho Vera in view of Kuckelkorn teaches the method according to claim 7, wherein the step of sweeping the existing hydrogen with an inert gas inside the chamber and performing a plurality of sweeps is performed with a connector tube operatively connected to the access tube and in fluid communication with the chamber (as shown in Cancho Vera Fig 2.).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner’s best art, as found in the Notice of References Cited, does not teach or obviate the limitations of claim 9. Specifically, in the field of solar thermal absorber tube repair, even in situations where new getter material is contemplated to be added to a chamber, there is no discussion of the particulars order of operations as detailed in claim 9 in combination with the steps and structure required in claims 7 and 1 from which claim 9 depends. 
For example, Kuckelkorn teaches a sweep of the getter material using a protective gas and a vacuum, but does not teach the addition of new getter material using a hole which will eventually be put into fluid communication with the vacuum pump via an access tube welded to the hole.
Similarly, Cancho Vera teaches welding an access tube to a hole in order to provide access to a vacuum pump, but does not teach adding new getter material via the hole before welding the access tube to the hole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        16 December 2022